ThisDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application has PRO 62/700,463 07/19/2018
This office action is in response to Applicant’s arguments submitted July 7, 2022.  Claims 1-3, 22-25, 29-31, 37, 40, 42, 44, 47-48, 50, 57, 61, 63, 65, 68, 77-78, and 83-85 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 22-25, 30, 40, 42, 44, 47-48, 50, 57, 61, 63, 65, 68, 77-78, and 83-85 are rejected under 35 U.S.C. 103 as being unpatentable over Eckhardt (US 2008/0058379 A1, March 6, 2008, of record) in view of Riggs (Metabolic Syndrome and Related Disorders, Volume 13, Number 7, 2015, pp. 292-297, of record), Urbanek (European Journal of Heart Failure, May 2018, vol. 20, cited on IDS), and Gandhi (What’s a “Normal” A1C? When is it Misleading?” Internet article, https://diatribe.org/whats-normal-a1c-when-it-misleading, October 31, 2017, previously cited by the examiner).
Eckhardt teaches SGLT inhibitors, including dapagliflozin in paragraph [0172].  Compounds having SGLT-2 activity are suitable for prevention or treatment of high blood pressure and chronic heart failure, or for acute renal failure [0083].  Combinations with other drugs for influencing high blood pressure and chronic heart failure such as diuretics are taught in combination with SGLT derivatives [0089].
Eckhardt does not teach which type of heart failure is to be treated.
Riggs teaches that SGLT-2 inhibitor therapy is considered both with HFrEF and HFpEF.  HFpEF is characterized by LVEF of > 50%. (page 292, second column).  SGLT-2 inhibitors include canagliflozin, dapagliflozin, and empagliflozin (page 293, last paragraph).  
Urbanek teaches treatment of HFpEF using dapagliflozin in an animal model.  The subjects were not diabetic.  Urbanek concludes that the protective action of dapagliflozin lays beyond its effect on glycemia.
Gandhi teaches that normal A1c is less than 5.7%, and “prediabetes” is 5.7 to 6.4%.  See page 3.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use dapagliflozin to treat HFpEF, alone or along with another agent.  Eckhardt teaches that SGLT inhibitors, which include dapagliflozin, are suitable for prevention or treatment of chronic heart failure.  Eckhardt does not mention which the heart failure is HFrEF or HFpEF, but Riggs teaches that both types are treatable using SGLT-2 inhibitors.  Eckhardt teaches treatment of heart failure independently of diabetes, and a normal A1c is less than 5.7%, as taught by Ghandi.  Urbanek teaches that dapagliflozin is effective for treating HFpEF in patients which are not diabetic.
Claims 40, 45, 44, 47-48, 50, 57, 61, 63, 65, 68, and 77-78 only recite desired outcomes of the treatment positively recited in claim 1, and do not require steps to be performed.  Claim scope is not limited by claim language that does not require steps to be performed or does not limit a claim to a particular structure, and a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  See MPEP 2106 and 2111.04.
Response to Arguments
Applicant argues that Eckhardt does not provide evidence that the compounds would be useful for treating heart failure.  This argument is not persuasive because Eckhardt teaches that the compounds are useful for treating heart failure. MPEP 2121 states that when a reference makes obvious all of the elements of the claimed invention, the reference is presumed to be operable.  The burden shifts to the applicant to submit rebuttal evidence of nonenablement.  MPEP 2121 also states that efficacy is not a requirement for prior art enablement.  Applicant has not presented any evidence that Eckhardt is not enabled.
Applicant argues that the Office ignores Riggs’ teaching that there are different considerations between using SGLT-2 inhibitors for different types of heart failure.  This argument is not persuasive because Riggs teaches that diuretics should be used with caution, not that they should not be used at all.  To the contrary, Riggs teaches that SGLT-2 inhibitor therapy is considered both with HFrEF and HFpEF.
Applicant argues that Riggs focuses on the glucose-lowering effects of SGLT2 inhibitors and the effects of excess glucose on the heart.  The examiner does not disagree about Riggs’s focus, but the rejection is not based on Riggs alone.  The rejection is based on a combination of references.
Applicant argues that the skilled artisan would not have provided motivation for the skilled artisan to arrive at the claimed methods because the rat model used by Urbanek might sometimes be variable.  This argument is not persuasive because a reference is prior art for all that it teaches, and obviousness does not require absolute predictability of success.  
MPEP 2143.01 teaches that where the teachings of two or more prior art references conflict, the examiner must weigh the power of each reference to suggest solutions to one of ordinary skill in the art, considering the degree to which one reference might accurately discredit another.  In this instance, Rapp does not disparage the use of the Dahl/SS rat model for HFpEF.  Rapp teaches that there may be lack of consistency in the rats and that work should be conducted with consideration of the factors raised in the article (Perspective and Concluding Remarks), but Rapp does not address Urbanek’s study or raise any concerns related to Urbanek’s study in particular.  Thus, Rapp does not discredit Urbanek.  
Applicant argues that the DELIVER phase III clinical trial demonstrated the efficacy of dapagliflozin in treating patents with HFpEF, which was not predictable based on the cited art.  This argument is not persuasive because the art teaches that SGLT-2 inhibitors are used for treating both types of heart failure, in patients who were or were not diabetic.  Expected beneficial results are evidence of obviousness of a claimed invention (MPEP 716.02(c)).

Claim(s) 1-2, 22-25, 30, 37, 40, 42, 44, 47-48, 50, 57, 61, 63, 65, 68, 77-78, and 83-85 are rejected under 35 U.S.C. 103 as obvious over Study NCT03030235 (of record) and Study NCT03036124 (version January 26, 2017, of record) in view of Riggs (Metabolic Syndrome and Related Disorders, Volume 13, Number 7, 2015, pp. 292-297, of record), Custodio (Heart Failure Reviews (2018) 23:409-418, cited on IDS), and Ghandi (of record).
NCT03036124 evaluates the effect of dapagliflozin on the incidence of worsening heart failure in patients with chronic heart failure with reduced ejection fraction, given in addition to regional standard of care therapy (see top of page 4).  The dose is 10 mg or 5 mg once per day (see page 4, Assigned Interventions).  Inclusion criteria include LVEF less than or equal to 40%, a documented diagnosis of symptomatic heart failure NYHA class II-IV (paragraph bridging pages 5-6).  The patient has not received therapy with as SGLT2 inhibitor for 8 weeks prior to treatment (page 6).  Patients having type 1 diabetes are excluded (page 6).  
NCT03036124 does not treat patients having HF with preserved ejection fraction.
NCT03030235 teaches treatment of diabetic or pre-diabetic patients having HF with preserved ejection fraction using dapagliflozin (first page). Patients with prediabetes have A1c of 5.7-6.5% (inclusion criteria).  Inclusion criteria include symptoms of dyspnea (NYHA class II-IV) and EF greater than 45% within 18 months of enrollment with no change in clinical status.  Patients with uncontrolled hypertension are excluded.  See Exclusion criteria. Patients treated with an SGLT-2 inhibitor within 12 weeks are excluded.  Patients having severe COPD are excluded.
The NCT03030235 patients are diabetic or prediabetic.
Riggs teaches that SGLT-2 inhibitor therapy is considered both with HFrEF and HFpEF.  HFpEF is characterized by LVEF of > 50%. (page 292, second column).  SGLT-2 inhibitors include canagliflozin, dapagliflozin, and empagliflozin (page 293, last paragraph).  
Custodio teaches that dapagliflozin is useful for reducing cardiovascular risks related to heart failure and could be used for treating patients with HF, “with and without diabetes.”  See abstract.  Several clinical trials directed to treating heart failure patients with dapagliflozin are ongoing (see page 414, Table 3).
Gandhi teaches that normal A1c is less than 5.7%, and “prediabetes” is 5.7 to 6.4%.  See page 3.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to treat non-diabetic HF patients using dapagliflozin.  Treatment of HFrEF in patients who were not identified as being diabetic is taught by NCT03036124, and Riggs teaches that SGLT-2 inhibitor therapy is considered both with HFrEF and HFpEF.  Custodio teaches that patients with or without diabetes can be treated using dapagliflozin.  Dapagliflozin is known for treating HFrEF in patients who are not diabetic, and for treating HFpEF in patients who are diabetic (or prediabetic).  The prior art teaches that both HFrEF and HFpEF can be treated using SGLT-2 inhibitors, and that patients without diabetes can be treated using SGLT-2 inhibitors including dapagliflozin.  Thus, the skilled artisan would have a reasonable expectation of success in treating HFpEF in non-diabetic patients.
Claims 40, 45, 44, 47-48, 50, 57, 61, 63, 65, 68, and 77-78 only recite desired outcomes of the treatment positively recited in claim 1, and do not require steps to be performed.  Claim scope is not limited by claim language that does not require steps to be performed or does not limit a claim to a particular structure, and a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  See MPEP 2106 and 2111.04.
Response to Arguments
Applicant argues that NCT0306124 is silent about the HbA1c and does not disclose treating patients with HFpEF.  This argument is not persuasive because the rejection is based on a combination of references.  Riggs teaches that SGLT-2 inhibitor therapy is considered both with HFrEF and HFpEF.  Gandhi teaches that a normal A1c is less than 5.7.
Applicant argues that NCT03030235 is drawn to treatment of diabetic or pre-diabetic patients.  This argument is not persuasive because the rejection is based on a combination of references.  Custodio teaches that SGLT2 inhibitors treat heart failure in patients with or without diabetes.  Gandhi teaches that a normal A1c is less than 5.7.
Applicant’s arguments regarding Riggs are the same as those addressed above.
Applicant argues that only one of Custodio’s studies was done on patients without type 2 diabetes or pre-diabetes, and that other studies were limited to patients with type 2 diabetes, so Custodio does not provide any reason or motivation to arrive at the claimed methods.  This argument is not persuasive because Custodio does teach a study done on patients which did not have diabetes, even if it was only one study.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  (MPEP 2123)
Applicant argues that Custodio is silent regarding the use of SGLT2 inhibitors in patients with HbA1c levels of <5.7%.  This argument is not persuasive because Custodio teaches that dapagliflozin is useful for reducing cardiovascular risks related to heart failure and could be used for treating patients with HF, “with and without diabetes.”  See abstract.   Gandhi teaches that a normal A1c is less than 5.7.
Gandhi was cited to establish what is well known in the art, that normal A1c is less than 5.7%, and “prediabetes” is 5.7 to 6.4%.  
Applicant argues that the office does not explain how the cited references would have provided the skilled artisan with motivation to arrive at the claimed methods.  This argument is not persuasive.  The cited references teach that SGLT2 inhibitors including dapagliflozin are effective for treating HF in either diabetic or non-diabetic patients, that dapagliflozin is effective for treating either HFrEF or HFpEF, and that a normal A1c is less than 5.7.  The motivation for treating HFpEF in non-diabetic patients is that SGLT2 inhibitors or dapagliflozin are effective for treating non-diabetic patients or HFpEF, so the skilled artisan would reasonably expect them to be effective for treating patients who are non-diabetic and who have HFpEF.

Claims 1-2, 22-23, 40, 42, 44, 47-48, 50, 57, 61, 63, 65, 68, and 77-78  are rejected under 35 U.S.C. 103 as being unpatentable over Urbanek (European Journal of Heart Failure, May 2018, vol. 20, cited on IDS) in view of Gandhi (What’s a “Normal” A1C? When is it Misleading?” Internet article, https://diatribe.org/whats-normal-a1c-when-it-misleading, October 31, 2017, previously cited by the examiner).  
Urbanek teaches treatment of HFpEF using dapagliflozin in an animal model.  The subjects were not diabetic.  Urbanek concludes that the protective action of dapagliflozin lays beyond its effect on glycemia.
Urbanek does not teach that the subject is human or that the A1c is less than 5.7%.
Gandhi teaches that normal A1c is less than 5.7%, and “prediabetes” is 5.7 to 6.4%.  See page 3.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to treat HFpEF using dapagliflozin, in a human, wherein the A1c is less than 5.7%.  Urbanek teaches that dapagliflozin is effective for treating HFpEF independent of its effect on glycemia.  Urbanek’s subjects were not diabetic, and a normal (non-diabetic) A1c is less than 5.7%.  The skilled artisan would treat a human because humans suffer from HFpEF.
Claims 40, 42, 44, 47-48, 50, 57, 61, 63, 65, 68, and 77-78 only recite desired outcomes of the treatment positively recited in claim 1, and do not require steps to be performed.  Claim scope is not limited by claim language that does not require steps to be performed or does not limit a claim to a particular structure, and a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  See MPEP 2106 and 2111.04.
Response to Arguments
Applicant’s arguments with respect to Urbanek and Gandhi are the same as those which were addressed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 22-23, 40, 42, 44, 47-48, 50, 57, 61, 63, 65, 68, 77-78, 83-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10973836 in view of Riggs (of record) and Gandhi (of record).
The ‘836 patent claims treatment of heart failure with reduced ejection fraction in a patient who does not have type II diabetes, wherein the patient is also administered at least one standard of care HF agent (claim 1).
The current application claims treatment of a subject having heart failure with preserved ejection fraction in a patient has hemoglobin A1c of <5.7%.  
Riggs teaches that SGLT-2 inhibitor therapy is considered both with HFrEF and HFpEF.  HFpEF is characterized by LVEF of > 50%. (page 292, second column).  SGLT-2 inhibitors include canagliflozin, dapagliflozin, and empagliflozin (page 293, last paragraph).  
Gandhi teaches that normal A1c is less than 5.7%, and “prediabetes” is 5.7 to 6.4%.  See page 3.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed method of treating a subject having HFpEF and has hemoglobin A1c of <5.7% because dapagliflozin is used to treat HFrEF in a non-diabetic patient, and SGLT-2 inhibitors are used to treat both HFrEF and HFpEF.  A normal (non-diabetic) patient has an A1c of <5.7% as taught by Gandhi, so both the current application and the reference application are drawn to treatment of non-diabetic patients.  The skilled artisan would have a reasonable expectation of success because SGLT-2 inhibitors are used to treat both HFrEF and HFpEF.  
Claims 40, 42, 44, 47-48, 50, 57, 61, 63, 65, 68, and 77-78 only recite desired outcomes of the treatment positively recited in claim 1, and do not require steps to be performed.  Claim scope is not limited by claim language that does not require steps to be performed or does not limit a claim to a particular structure, and a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  See MPEP 2106 and 2111.04.

Claims 1-3, 22-23, 40, 42, 44, 47-48, 50, 57, 61, 63, 65, 68, 77-78, 83-85 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 108-134 of copending Application No. 17/184,746 in view of Riggs (of record) and Gandhi (of record).
The ‘746 application claims treatment of heart failure with reduced ejection fraction in a patient who does not have type II diabetes, while the current application claims treatment of a subject having heart failure with preserved ejection fraction in a patient has hemoglobin A1c of <5.7%.  Claim 108.  The patient has been hospitalized for heart failure.  Claim 109.  Heart failure visits require treatment in addition to oral diuretics (considered standard of care therapy).  Claim 134.
Riggs teaches that SGLT-2 inhibitor therapy is considered both with HFrEF and HFpEF.  HFpEF is characterized by LVEF of > 50%. (page 292, second column).  SGLT-2 inhibitors include canagliflozin, dapagliflozin, and empagliflozin (page 293, last paragraph).  
Gandhi teaches that normal A1c is less than 5.7%, and “prediabetes” is 5.7 to 6.4%.  See page 3.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed method of treating a subject having HFpEF and has hemoglobin A1c of <5.7% because dapagliflozin is used to treat HFrEF in a non-diabetic patient, and SGLT-2 inhibitors are used to treat both HFrEF and HFpEF.  A normal (non-diabetic) patient has an A1c of <5.7% as taught by Gandhi, so both the current application and the reference application are drawn to treatment of non-diabetic patients.  The skilled artisan would have a reasonable expectation of success because SGLT-2 inhibitors are used to treat both HFrEF and HFpEF.  
It would have been obvious to administer at least one other therapeutic agent because “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art.”  See MPEP 2144.06.  
Claims 40, 42, 44, 47-48, 50, 57, 61, 63, 65, 68, and 77-78 only recite desired outcomes of the treatment positively recited in claim 1, and do not require steps to be performed.  Claim scope is not limited by claim language that does not require steps to be performed or does not limit a claim to a particular structure, and a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  See MPEP 2106 and 2111.04.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant argues that the claims of the cited patents are drawn to a different patient population than is claimed, so there would be no unjustified timewise extension of patent rights by allowing the pending claims.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  In this instance, the examined application claims are obvious over the reference claims even though they do not overlap in scope.
Applicant argues that the claimed methods would not have been obvious over the reference patents and the cited art.  This argument is the same as those already addressed above.
Conclusion
Claims 29 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/Primary Examiner, Art Unit 1623